Exhibit 10.1
Schedule Identifying Material Details of
Executive Agreements Substantially Similar to Exhibit 99.2 to Huntington’s
Current Report on Form 8-K dated November 21, 2005
As Amended by Exhibit 10.1 to Huntington’s Quarterly Report on Form 10-Q for the
Period
Ended September 30, 2008 and
As Amended by Exhibit 10.4 to Huntington’s Quarterly Report on Form 10-Q for the
Period
Ended September 30, 2009

      Name   Effective Date
Zahid Afzal
  October 21, 2009
Elizabeth Heller Allen
  October 21, 2009
Daniel B. Benhase
  January 1, 2006
Kevin M. Blakely
  July 8, 2009
Richard A. Cheap
  January 1, 2006
James E. Dunlap
  January 1, 2006
Shirley L. Graham
  April 22, 2009
Donald R. Kimble
  January 1, 2006
Mary W. Navarro
  January 1, 2006
Daniel J. Neumeyer
  October 21, 2009
Nicholas G. Stanutz
  January 1, 2006
Randall G. Stickler
  April 16, 2009
Mark E. Thompson
  April 20, 2009

 

